 
Exhibit 10.3
PETRO RIVER OIL CORP
55 5TH AVENUE, 17TH FL
NEW YORK, New York 10003
 
December 17, 2018
 
Petro Exploration Funding, LLC
55 5th Avenue
New York, New York 10003
Attn: Scot Cohen
 
Re:            
Interest Extension
 
Dear Scot:
 
Reference is hereby made to (i) that certain Securities Purchase Agreement (the
“SPA”), dated as of June 13, 2017, entered into by and among Petro River Oil
Corp (the “Company”), Spyglass Energy Group, LLC (“Spyglass”) and Petro
Exploration Funding, LLC (“Petro Funding”), and (ii) that certain Secured
Promissory Note in the principal amount of $2,000,000 dated June 15, 2017 (the
“Promissory Note”). Capitalized terms used but not otherwise defined herein
shall have the meaning ascribed to such terms in the SPA or the Promissory Note.
 
Petro Funding hereby is willing to extend the due date of the first interest
payment as set forth in Section 2.2(b) of the Promissory Note (as modified on
May 17, 2018) from December 31, 2018 to March 31, 2019.
 
Please execute this letter below to acknowledge and agree to the interest
payment extension.
 
Very truly yours,
 
PETRO RIVER OIL CORP.
 
By:             /s/ Stephen Brunner                                           

Name:        Stephen Brunner
Title:          President
 
ACCEPTED AND AGREED
 
PETRO EXPLORATION FUNDING, LLC
 
By: /s/ Scot Cohen
       Scot Cohen, Managing Member
 
 
